Exhibit 10.1




PREFERRED STOCK PURCHASE AGREEMENT

This Preferred Stock Purchase Agreement (“Agreement”) is made and entered into
as of July 27, 2011 (“Execution Date”), by and between PositiveID Corporation ,
a Delaware corporation (“Company”), and Ironridge Global III, LLC, a Delaware
limited liability company (“Purchaser”).

Recitals

A.

The parties desire that, upon the terms and subject to the conditions herein,
Purchaser will purchase $1.5 million in shares of convertible, redeemable Series
F Preferred Stock of Company, convertible into shares of Common Stock at a price
per common share equal to the higher of (i) $0.50 per share, and (ii) 130% of
the Closing Price of the Common Stock on the Trading Day immediately preceding
the Announcement Date; and

B.

The offer and sale of the Shares provided for herein are being made pursuant to
exemptions from registration under Section 4(2) of the Act as a transaction by
an issuer not involving any public offering, and a private placement of
restricted securities pursuant to Rule 506 of Regulation D promulgated under the
Act.

Agreement

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Purchaser agree as follows:

I.

Definitions.  In addition to the terms defined elsewhere in this Agreement and
the Transaction Documents, capitalized terms that are not otherwise defined
herein have the meanings set forth in the Glossary of Defined Terms attached as
Exhibit 1, incorporated herein by reference.

II.

Purchase and Sale.

A.

Agreement to Purchase.  Subject to the terms and conditions herein and the
satisfaction of the conditions to each Closing set forth in this Section II:

1.

Preferred Shares.  Company will sell to Purchaser for the aggregate sum of
$1,500,000.00 (“Purchase Amount”), and Purchaser hereby agrees to purchase from
Company shares of Series F Preferred Stock (“Preferred Shares”), at a price of
$1,000.00 per Preferred Share, to be paid in cash by wire transfer of
immediately available funds, in accordance with Section II.C.3 hereof.  Company
may not sell fractional Preferred Shares.

2.

Issuance.  Company will issue and deliver to Purchaser the Shares as provided
herein.

B.

Closings.  

1.

Commitment Closing.  The closing of this Agreement (“Commitment Closing”) will
be deemed to occur when this Agreement has been duly executed by both Purchaser
and Company, and the other conditions to the Commitment Closing set forth in
Section II.B.2 have been met.

2.

Conditions to Purchase Commitment.  As a condition precedent to the Commitment
Closing, all of the following conditions will have been satisfied:

a.

The following documents will have been delivered to Purchaser:

i.

This Agreement, executed by Company;

ii.

A Secretary’s Certificate, certifying as to and attaching copies of:  (1) the
resolutions of Company’s board of directors authorizing this Agreement and the
Transaction Documents, and the transactions contemplated hereby and thereby, (2)
Company’s current Certificate of Incorporation, and (3) Company’s current
Bylaws;

iii.

Executed Transfer Agent Instructions, in the form attached hereto as Exhibit 3.
 

iv.

The Certificate of Designations, executed by Company, filed and accepted by the
Secretary of State of the State of Delaware; and





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
1




--------------------------------------------------------------------------------




v.

The Opinion executed by Company’s counsel;

b.

The representations and warranties of Company in this Agreement will be true and
correct in all material respects and Company will have delivered an Officer’s
Closing Certificate to such effect to Purchaser, signed by an officer of
Company; and

c.

Any Required Approval has been obtained.

C.

Purchase Obligation.

1.

Announcement and Notice.  Subject to the Ownership Limitation, the Purchase
Amount and the other conditions and limitations set forth in this Agreement, at
any time on or after the Trading Day by which the Company has widely publicly
disclosed prior to 8:30 a.m. Eastern time all material terms of the Transaction
Documents and the transactions contemplated thereby, in accordance with
Regulation FD (“Announcement Date”), Company may, in its sole and absolute
discretion, elect to give written notice to Purchaser (“Notice”).  Purchaser
will acknowledge the Notice by delivering the Acknowledgement to Company,
providing delivery instructions for the Preferred Shares.  

2.

Purchase Closings.  Purchaser will purchase and make payment for the Preferred
Shares, in cash by wire transfer of immediately available funds to an account
designated by Company, as follows:

a.

$750,000.00 on the earlier of (i) 12 Trading Days after the Notice Date, and
(ii) the number of Trading Days necessary for an aggregate of $2.25 million in
Common Stock to trade on the Trading Market, as reported by Bloomberg; and

b.

$750,000.00 on the earlier of (i) 24 Trading Days after the Notice Date, and
(ii) the number of Trading Days necessary for an aggregate of $4.5 million in
Common Stock to trade on the Trading Market, as reported by Bloomberg.

Company will deliver the Preferred Shares to Purchaser by reputable overnight
courier immediately upon each date of receipt of funds as set forth above (each,
a “Purchase Closing”).  

3.

Restrictions.  

a.

Authorized Shares.  Company may only deliver a Notice to the extent that the
total number of authorized and unreserved shares of Series F Preferred Stock and
Common Stock are sufficient to cover the number of Preferred Shares issuable in
exchange for the Purchase Amount and upon conversion of the Preferred Shares to
Common Shares, respectively.

4.

Conditions Precedent.  The right of Company to deliver the Notice is subject to
the satisfaction, on the date of delivery of such Notice, of each of the
following conditions, and Company will certify to Purchaser in the Notice that
each such condition precedent has been satisfied:

a.

The Common Stock will be listed for and currently trading on the Trading Market,
and there is no notice of any suspension or delisting with respect the trading
of the shares of Common Stock on such Trading Market;

b.

The representations and warranties of Company set forth in this Agreement are
true and correct in all material respects as if made on such date;  

c.

No default has occurred under this Agreement;

d.

There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in this Agreement or any other
Transaction Document, or requiring any consent or approval which will not have
been obtained, nor is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement; no statute, rule,
regulation, executive order, decree, ruling or injunction will have been
enacted, entered, promulgated or adopted by any court or governmental authority
of competent jurisdiction that prohibits the transactions contemplated by this
Agreement, and no actions, suits or proceedings will be in progress, pending or,
to Company’s knowledge threatened, by any person, other than Purchaser or any
Affiliate of Purchaser, that seek to enjoin or prohibit the transactions
contemplated by this Agreement;

e.

Company is in compliance with all requirements to maintain listing on the
Trading Market (except those specifically set forth in the Public Reports); and





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
2




--------------------------------------------------------------------------------




f.

Company has a sufficient number of duly authorized shares of Common Stock
reserved for issuance in such amount as may be required to fulfill its
obligations pursuant to the Transaction Documents, including without limitation
all Common Shares issuable upon conversion of the Preferred Shares.

5.

Conditions to Purchase Closings.  Notwithstanding any other provision, as a
condition precedent to each Purchase Closing, all of the following conditions
will have been satisfied:

a.

The Common Stock has been trading on the Nasdaq Global or Capital Market on and
since the Notice Date, trading has not been suspended, and the Company is in
compliance with all requirements to maintain such listing;

b.

No uncured event of default exists under any Transaction Document;

c.

The representations and warranties of Company in this Agreement will be true and
correct in all material respects;

d.

All Shares will have been timely delivered to Purchaser and any Affiliate of
Purchaser in accordance with any contractual requirements, time being of the
essence;

e.

All documents, instruments and other writings required to be delivered by
Company to Purchaser pursuant to any provision of this Agreement or in order to
implement and effect the transactions contemplated herein have been delivered;
and

f.

The trading price of the Common Stock has not fallen below 70% of the Closing
Price on the Trading Day immediately preceding the Announcement Date.

6.

Closing Deliveries.  Subject to such delivery and the satisfaction of the
conditions set forth above, at or before the Purchase Closing, all of the
following will occur:

a.

Purchaser will pay the Purchase Amount for the Preferred Shares to Company, by
wire transfer of immediately available funds to an account designated in writing
by Company;

b.

Company will deliver to Purchaser original certificates representing the
Preferred Shares in the name designated by Purchaser; and

c.

Company will deliver to Purchaser an Opinion and Officer’s Closing Certificate,
each updated as of the Purchase Closing.

III.

Termination.

A.

Purchaser may elect to terminate this Agreement upon the occurrence of any of
the following:

1.

If, at any time, either Company or any director or executive officer of Company
has engaged in a transaction or conduct related to Company that has resulted in
(a) a Commission enforcement action, including without limitation such director
or executive officer being sanctioned by the Commission, or (b) a civil judgment
or criminal conviction for fraud or misrepresentation, or for any other offense
that, if prosecuted criminally, would constitute a felony under applicable law;

2.

On any date after a Delisting Event that lasts for an aggregate of 20 Trading
Days;

3.

If at any time Company has filed for or is subject to any bankruptcy,
insolvency, reorganization or liquidation proceedings or other proceedings for
relief under any bankruptcy law or any law for the relief of debtors instituted
by or against Company or any Subsidiary of Company;





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
3




--------------------------------------------------------------------------------




4.

Company is in material breach or default of this Agreement, any Transaction
Document, or any agreement with Purchaser or any Affiliate of Purchaser,
following 30 days written notice and opportunity to cure; and

5.

Upon the occurrence of a Fundamental Transaction.

B.

Company Termination.  Company may at any time prior to a Notice in its sole
discretion terminate this Agreement by providing 30 days written notice to
Purchaser.

C.

Effect of Termination, Except as otherwise provided herein, the termination of
this Agreement will have no effect on any Shares or DWAC Shares previously
issued, delivered or credited, or on any then-existing rights of any holder
thereof. Notwithstanding any other provision of this Agreement, all fees paid to
Purchaser or its counsel are non-refundable.  

IV.

Representations and Warranties.

A.

Representations Regarding Transaction.  Except as set forth under the
corresponding section of the Disclosure Schedules, if any, which will be deemed
a part hereof and which will not contain any material non-public information,
Company hereby represents and warrants to, and as applicable covenants with,
Purchaser as of each Closing:

1.

Organization and Qualification.  Each of Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither Company nor any Subsidiary is in violation or default of any
of the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents.  Each of Company and each
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

2.

Authorization; Enforcement.  Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder.  The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company other than
the filing of the Certificate of Designations.  Each of the Transaction
Documents has been, or upon delivery will be, duly executed by Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of Company, enforceable against Company in accordance with
its terms, except (a) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law .  Neither Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, by-laws or other organizational or
charter documents.

3.

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by Company, the issuance and sale of the Shares and the consummation
by Company of the other transactions contemplated thereby do not and will not
(a) conflict with or violate any provision of Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (b) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which Company or any
Subsidiary is a party or by which any property or asset of Company or any
Subsidiary is bound or affected, (c) conflict with or result in a violation of
any material law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of Company or a Subsidiary is
bound or affected, or (d) conflict with or violate the terms of any material
agreement by which Company or any Subsidiary is bound or to which any property
or asset of Company or any Subsidiary is bound or affected; except in the case
of each of clauses (b), (c) and (d), such as could not have or reasonably be
expected to result in a Material Adverse Effect.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
4




--------------------------------------------------------------------------------




4.

Litigation.  There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of Company, threatened against or
affecting Company, any Subsidiary or any of their respective properties before
or by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an
“Action”), which could adversely affect or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Shares.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by Company or any Subsidiary
under the Exchange Act or the Act.

5.

Filings, Consents and Approvals.  Neither Company nor any Subsidiary is required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by Company of the Transaction Documents,
other than the filing of the Certificate of Designations and required federal
and state securities filings and such filings and approvals as are required to
be made or obtained under the applicable Trading Market rules in connection with
the transactions contemplated hereby, each of which has been, or if not yet
required to be filed will be, timely filed.

6.

Issuance of Shares.  The Shares are duly authorized and, when issued and paid
for in accordance with the applicable Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens.
 Company has reserved from its duly authorized capital stock a number of shares
of Common Stock for issuance of the Shares at least equal to the number of
Shares which could be issued pursuant to the terms of the Transaction Documents.

7.

Disclosure; Non-Public Information.  Except with respect to the information that
will be, and to the extent that it actually is timely publicly disclosed by
Company pursuant to Section II.C.1, and notwithstanding any other provision in
this Agreement or the other Transaction Documents, neither Company nor any other
Person acting on its behalf has provided Purchaser or its agents or counsel with
any information that constitutes or might constitute material, non-public
information, including without limitation this Agreement and the Exhibits and
Disclosure Schedules hereto.  No information contained in the Disclosure
Schedules constitutes material non-public information.  There is no adverse
material information regarding Company that has not been publicly disclosed
prior to the Execution Date.  Company understands and confirms that Purchaser
will rely on the foregoing representations and covenants in effecting
transactions in securities of Company.  All disclosure provided to Purchaser
regarding Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, furnished by or on behalf
of Company with respect to the representations and warranties made herein are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading .

8.

No Integrated Offering,   Neither Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by Company that cause a violation of the Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Trading Market.

9.

Financial Condition.    Based on the financial condition of Company as of the
date of the Commitment Closing:  (a) the fair saleable market value of Company’s
assets exceeds the amount that will be required to be paid on or in respect of
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (b) Company’s assets do not constitute unreasonably
small capital to carry on its business for the current fiscal year as now
conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
Company, and projected capital requirements and capital availability thereof;
and (c) the current cash flow of Company, together with the proceeds Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid.  Company does
not intend to incur debts beyond its ability to pay such debts as they mature,
taking into account the timing and amounts of cash to be payable on or in
respect of its debt.  Company has no knowledge of any facts or circumstances,
which lead it to believe that it will file for reorganization or liquidation
under the bankruptcy or reorganization laws of any jurisdiction within one year
from the date of the Commitment Closing.  The Public Reports set forth as of the
dates thereof all outstanding secured and unsecured Indebtedness of Company or
any Subsidiary, or for which Company or any Subsidiary has commitments.  Neither
Company nor any Subsidiary is in default with respect to any Indebtedness.

10.

Section 5 Compliance.  No representation or warranty or other statement made by
Company in the Transaction Documents contains any untrue statement or omits to
state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading.  Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
5




--------------------------------------------------------------------------------




11.

Investment Company.  Company is not, and is not an Affiliate of, and immediately
after receipt of payment for the Shares, will not be or be an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.  Company will conduct its business in a manner so that it will not
become subject to the Investment Company Act.

B.

Representations Regarding Company.  Except as set forth in any current or future
Public Reports or under the corresponding section of the Disclosure Schedules,
if any, which will be deemed a part hereof and which will not contain any
material non-public information, Company hereby represents and warrants to, and
as applicable covenants with, Purchaser as of each Closing:

1.

Capitalization.  The capitalization of Company is as described in Company’s most
recently filed Public Report and Company has not issued any capital stock since
such filing.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents which has not been waived or
satisfied.  Except as a result of the purchase and sale of the Shares, there are
no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which Company or any Subsidiary
is or may become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock.  The issuance and
sale of the Shares will not obligate Company to issue shares of Common Stock or
other securities to any Person, other than Purchaser, and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange, or reset price under such securities.  All of the outstanding shares
of capital stock of Company are validly issued, fully paid and nonassessable,
have been issued in material compliance with all federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.  
No further approval or authorization of any stockholder, the Board of Directors
of Company or others is required for the issuance and sale of the Shares.  There
are no stockholders agreements, voting agreements or other similar agreements
with respect to Company’s capital stock to which Company is a party or, to the
knowledge of Company, between or among any of Company’s stockholders.

2.

Subsidiaries.  All of the direct and indirect subsidiaries of Company are set
forth in the corresponding section of the Disclosure Schedules.   Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary, and all of such directly or indirectly owned capital stock or
other equity interests are owned free and clear of any Liens.  All the issued
and outstanding shares of capital stock of each Subsidiary are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

3.

Public Reports; Financial Statements.   Company has filed all required Public
Reports for the one year preceding the Execution Date.   As of their respective
dates or as subsequently amended, the Public Reports complied in all material
respects with the requirements of the Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
the Public Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The financial statements of Company
included in the Public Reports, as amended, comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of Company and its consolidated subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

4.

Material Changes.  Since the date of the latest audited financial statements
included within the Public Reports, except as specifically disclosed in the
Public Reports, (a) there has been no event, occurrence or development that has
had, or that could reasonably be expected to result in, a Material Adverse
Effect, (b) Company has not incurred any liabilities (contingent or otherwise)
other than (i) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice, and (ii) liabilities not
required to be reflected in Company’s financial statements pursuant to GAAP or
required to be disclosed in filings made with the Commission, (c) Company has
not altered its method of accounting, (d) Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (e) Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company equity
incentive plans.  Company does not have pending before the Commission any
request for confidential treatment of information.

5.

Litigation.  There is no Action which could reasonably be expected to result in
a Material Adverse Effect.  Neither Company nor any Subsidiary, nor to the
knowledge of Company any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.  There has not
been, and to the knowledge of Company, there is not pending or contemplated, any
investigation by the Commission involving Company or any current or former
director or officer of Company.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
6




--------------------------------------------------------------------------------




6.

Labor Relations.   No material labor dispute exists or, to the knowledge of
Company, is imminent with respect to any of the employees of Company, which
could reasonably be expected to result in a Material Adverse Effect.

7.

Compliance.   Neither Company nor any Subsidiary (a) is in material default
under or in material violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Company or any Subsidiary under), nor has Company or any Subsidiary received
notice of a claim that it is in material default under or that it is in material
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any order of any court, arbitrator or governmental body,
or (c) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business except in each case as could not have
a Material Adverse Effect.

8.

Regulatory Permits.  Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the Public Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

9.

Title to Assets.  Company and each Subsidiary have good and marketable title in
fee simple to all real property owned by them that is material to the business
of Company and each Subsidiary and good and marketable title in all personal
property owned by them that is material to the business of Company and each
Subsidiary, in each case free and clear of all Liens, except for Liens that do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by Company and each
Subsidiary and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by Company and each Subsidiary are held
by them under valid, subsisting and enforceable leases of which Company and each
Subsidiary are in compliance.

10.

Patents and Trademarks.   Company and each Subsidiary have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the Public Reports and which the failure to so have could have a
Material Adverse Effect (collectively, “Intellectual Property Rights”).  Neither
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights used by Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of Company or each Subsidiary.

11.

Insurance.  Company and each Subsidiary are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which Company and each Subsidiary
are engaged, including but not limited to directors and officers insurance
coverage at least equal to the Purchase Amount.  To Company’s knowledge, such
insurance contracts and policies are accurate and complete in all material
respects.  Neither Company nor any Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

12.

Transactions With Affiliates and Employees.  Except as set forth in the Public
Reports, none of the officers or directors of Company and, to the knowledge of
Company, none of the employees of Company is presently a party to any
transaction with Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Company and (iii) for other employee benefits, including stock option
agreements under any equity incentive plan of Company.

13.

Sarbanes-Oxley; Internal Accounting Controls.  Company is in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002, which are applicable to
it as of the date of the Commitment Closing.  Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of Company’s disclosure controls and
procedures based on their evaluations as of the evaluation date.  Since such
date, there have been no significant changes in Company’s internal accounting
controls or its disclosure controls and procedures or, to Company’s knowledge,
in other factors that could materially affect Company’s internal accounting
controls or its disclosure controls and procedures.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
7




--------------------------------------------------------------------------------




14.

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.  Purchaser will have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this section that may be due in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents.

15.

Registration Rights.  No Person has any right to cause Company to effect the
registration under the Act of any securities of Company.

16.

Listing and Maintenance Requirements.  The Common Stock is registered pursuant
to Section 12 of the Exchange Act, and Company has taken no action designed to,
or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has Company received
any notification that the Commission is contemplating terminating such
registration.  Company has not, in the 12 months preceding the Execution Date,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that Company is not in compliance with the
listing or maintenance requirements of such Trading Market. Company is, and has
no reason to believe that it will not in the foreseeable future continue to be,
in compliance with all such listing and maintenance requirements.

17.

Application of Takeover Protections.  Company and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti takeover provision under
Company’s Certificate of Incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to
Purchaser as a result of Purchaser and Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation Company’s issuance of the Shares and Purchaser’s ownership of the
Shares.

18.

Tax Status.   Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of
Company know of no basis for any such claim.  Company has not executed a waiver
with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  None of Company’s tax
returns is presently being audited by any taxing authority.

19.

Foreign Corrupt Practices.  Neither Company, nor to the knowledge of Company,
any agent or other person acting on behalf of Company, has (a) directly or
indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is  in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

20.

Accountants.  Company’s accountants are set forth in the Public Reports and such
accountants are an independent registered public accounting firm as required by
the Act.

21.

No Disagreements with Accountants or Lawyers.  There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.

22.

No General Solicitation.  Company has not filed any registration statements with
the Commission regarding the Shares, and has not published any advertisement,
article, notice or other communication regarding the Shares in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement regarding
the Shares.  Company had a substantive, pre-existing relationship with Purchaser
prior to the Execution Date.

23.

Acknowledgments Regarding Purchaser.  Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of Company and its
representatives, and Company acknowledges and agrees that:

a.

Purchaser is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby;





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
8




--------------------------------------------------------------------------------




b.

Purchaser does not make or has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in  Section IV.C below; and

c.

Purchaser is not acting as a financial advisor or fiduciary of Company, or in
any similar capacity, with respect to this Agreement and the transactions
contemplated hereby and any statement made by Purchaser or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to Purchaser’s purchase of the Shares.

C.

Representations and Warranties of Purchaser.  Purchaser hereby represents and
warrants as of each Closing as follows:

1.

Organization; Authority.  Purchaser is an entity validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution, delivery and performance by Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary company or similar action on the part of Purchaser.  Each Transaction
Document to which it is a party has been, or will be, duly executed by
Purchaser, and when delivered by Purchaser in accordance with the terms hereof,
will constitute the valid and legally binding obligation of Purchaser,
enforceable against it in accordance with its terms, except (a) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.

2.

Purchaser Status.  At the time Purchaser was offered the Shares, it was, and at
the Execution Date it is an “accredited investor” as defined in Rule 501(a)
under the Act.  

3.

Experience of Purchaser.  Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

4.

Ownership.  Purchaser is acquiring the Shares as principal for its own account.
 Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.  Prior to the Execution Date, neither the Purchaser nor any of its
Affiliates owned or had the right to acquire any shares of capital stock or
voting power of the Company.

5.

No General Solicitation.  Purchaser is not purchasing the Shares as a result of
any registration statements filed by Company with the Commission, any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.  Purchaser had a substantive,
pre-existing relationship with Company prior to the Execution Date.

6.

No Short Sales.  Purchaser (a) does not hold any short position in, and (b) has
not engaged in any Short Sales of, the Common Stock prior to the Execution Date.

V.

Securities Provisions.

A.

Furnishing of Information.  As long as Purchaser owns any Shares, Company
covenants to timely file, or obtain extensions in respect thereof and file
within the applicable grace period, all reports required to be filed by Company
after the Execution Date pursuant to the Exchange Act.  As long as Purchaser
owns any Shares, if Company is not required to file reports pursuant to such
laws, it will prepare and furnish to Purchaser and make publicly available in
accordance with Rule 144(c) such information as is required for Purchaser to
sell the Shares under Rule 144.  Company further covenants that it will take
such further action as any holder of Shares may reasonably request, all to the
extent required from time to time to enable such Person to sell such Shares
without registration under the Act within the limitation of the exemptions
provided by Rule 144.

B.

Integration.  Company will not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security, as defined in Section 2 of the
Act, that would be integrated with the offer or sale of the Shares in a manner
that would be integrated with the offer or sale of the Shares to Purchaser for
purposes of the rules and regulations of any Trading Market such that it would
require stockholder approval prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
9




--------------------------------------------------------------------------------




C.

Disclosure and Publicity.  Company and Purchaser will consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither Company nor Purchaser will issue any such press release or otherwise
make any such public statement without the prior consent of Company, with
respect to any such press release of Purchaser, or without the prior consent of
Purchaser, with respect to any such press release of Company, which consent will
not unreasonably be withheld or delayed, except if such disclosure is required
by law or Trading Market regulations, in which case the disclosing party will
promptly provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, Company will not publicly
disclose the name of Purchaser, or include the name of Purchaser in any filing
with the Commission or any regulatory agency or Trading Market, without the
prior written consent of Purchaser, except to the extent such disclosure is
required by the Act, Exchange Act or Trading Market regulations, in which case
Company will provide Purchaser with prior notice of such disclosure.

D.

Shareholders Rights Plan.  No claim will be made or enforced by Company or, to
the knowledge of Company, any other Person that Purchaser is an “Acquiring
Person” under any shareholders rights plan or similar plan or arrangement in
effect or hereafter adopted by Company, or that Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Shares under the Transaction Documents or under any other agreement between
Company and Purchaser. Company will conduct its business in a manner so that it
will not become subject to the Investment Company Act of 1940, as amended.

E.

No Non-Public Information.  Company covenants and agrees that neither it nor any
other Person acting on its behalf will, provide Purchaser or its agents or
counsel with any information that Company believes or reasonably should believe
constitutes material non-public information.  On and after the Announcement
Date, neither Purchaser nor any Affiliate of Purchaser will have any duty of
trust or confidence that is owed directly, indirectly, or derivatively, to
Company or the stockholders of Company, or to any other Person who is the source
of material non-public information regarding Company.  Company understands and
confirms that Purchaser will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation sales of the
Shares.

F.

Indemnification of Purchaser.

1.

Obligation to Indemnify.  Subject to the provisions of this Section V.F, Company
will indemnify and hold Purchaser, their Affiliates, and each of their
directors, officers, shareholders, partners, employees, agents and attorneys,
and any person who controls Purchaser within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act (collectively, “Purchaser Parties” and
each a “Purchaser Party”), harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, reasonable costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
Purchaser Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by
Company in this Agreement or in the other Transaction Documents, (b) any action
instituted against any Purchaser Party, or any of them or their respective
Affiliates, by any stockholder of Company who is not an Affiliate of a Purchaser
Party, with respect to any of the transactions contemplated by the Transaction
Documents, unless such action is based upon a breach of Purchaser’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings Purchaser may have with any such stockholder or any
violations by Purchaser of state or federal securities laws or any conduct by
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance, or (c) any Purchaser Party becoming involved in any capacity in any
proceeding by or against any Person who is a stockholder of Company, except as a
result of sales, pledges, margin sales and similar transactions by Purchaser to
or with any current stockholder, solely as a result of Purchaser’s acquisition
of the Shares under this Agreement.

2.

Procedure for Indemnification.  If any action will be brought against a
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing.  Purchaser Parties will have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel will be at the expense of Purchaser Parties except to
the extent that (a) the employment thereof has been specifically authorized by
Company in writing, (b) Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (c) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict with respect to
the dispute in question on any material issue between the position of Company
and the position of Purchaser Parties such that it would be inappropriate for
one counsel to represent Company and Purchaser Parties.  Company will not be
liable to Purchaser Parties under this Agreement (i) for any settlement by a
Purchaser Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Purchaser’s breach of any of the representations, warranties, covenants or
agreements made by Purchaser in this Agreement or in the other Transaction
Documents.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
10




--------------------------------------------------------------------------------




3.

No Purchaser Party will have any liability to Company or any Person asserting
claims on behalf of or in right of Company solely as a result of acquiring the
Shares under this Agreement.

G.

Reservation of Shares.  Company will maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may be required to fulfill its obligations in full under the
Transaction Documents.

H.

Required Approval.  No transactions contemplated under this Agreement or the
Transaction Documents will be consummated for an amount that would require
approval by any Trading Market or Company stockholders under any approval
provisions, rules or regulations of any Trading Market applicable to Company,
unless and until such approval is obtained. In no event will the aggregate
number of Shares issued to Purchaser, together with any other Common Stock
issued to Purchaser, exceed 19.99% of the total number of shares of Common Stock
outstanding before the issuance, for less than the greater of book or market
value of the stock, unless Company has obtained either (1) stockholder approval
of the issuance, or (2) a waiver from NASDAQ of any applicable rule. Company
will use reasonable efforts to obtain any required approval or waiver as soon as
practicable.

I.

Activity Restrictions.  For so long as Purchaser or any of its Affiliates holds
any Shares, neither Purchaser nor any Affiliate will:  (i) vote any shares of
Common Stock owned or controlled by it, solicit any proxies, or seek to advise
or influence any Person with respect to any voting securities of Company; (ii)
engage or participate in any actions, plans or proposals which relate to or
would result in (a) acquiring additional securities of Company, alone or
together with any other Person, which would result in beneficially owning or
controlling more than 9.99% of the total outstanding Common Stock or other
voting securities of Company, (b) an extraordinary corporate transaction, such
as a merger, reorganization or liquidation, involving Company or any of its
subsidiaries, (c) a sale or transfer of a material amount of assets of Company
or any of its subsidiaries, (d) any change in the present board of directors or
management of Company, including any plans or proposals to change the number or
term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of Company, (f)
any other material change in Company’s business or corporate structure,
including but not limited to, if Company is a registered closed-end investment
company, any plans or proposals to make any changes in its investment policy for
which a vote is required by Section 13 of the Investment Company Act of 1940,
(g) changes in Company’s charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of Company by any
Person, (h) causing a class of securities of Company to be delisted from a
national securities exchange or to cease to be authorized to be quoted in an
inter-dealer quotation system of a registered national securities association,
(i) a class of equity securities of Company becoming eligible for termination of
registration pursuant  to Section 12(g)(4) of the Act, or (j) any action,
intention, plan or arrangement similar to any of those enumerated above; or
(iii) request Company or its directors, officers, employees, agents or
representatives to amend or waive any provision of this section.

J.

No Shorting.  Purchaser will not engage in or effect, directly or indirectly,
any Short Sale that results in a net short position of the Common Stock within
one year of the Execution Date.

VI.

General Provisions.

A.

Notice.  Unless a different time of day or method of delivery is set forth in
the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder will be in writing and
will be deemed given and effective on the earliest of:  (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses for such
notices and communications are those set below, or such other address as may be
designated in writing hereafter, in the same manner, by such Person.




 

If to Purchaser:

 

If to Company:

 

 

 

 

 

Ironridge Global III, LLC

 

PositiveID Corporation

 

425 California Street

 

1690 South Congress Avenue

 

Suite 1010

 

Suite 200

 

San Francisco, California 94104

 

Delray Beach, Florida 33445

 

Attn:  Brendan O’Neil

 

Attn:  William J. Caragol




B.

Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by Company
and Purchaser or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement will be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
11




--------------------------------------------------------------------------------




C.

Successors and Assigns.  This Agreement will be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  Company may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Purchaser, which consent will not be unreasonably
withheld.  Purchaser may assign any or all of its rights under this Agreement
(a) to any Affiliate, or (b) to any Person to whom Purchaser assigns or
transfers any Shares, provided such transferee agrees to be bound by the
provisions hereof with respect to the transferred Shares and Purchaser remains
primarily responsible for the performance of its obligations under this
Agreement.

D.

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section V.J.

E.

Fees and Expenses.  Company will pay the reasonable fees and costs of
Purchaser’s counsel incurred in connection with this Agreement, the other
Transaction Documents, each Closing, and the transactions contemplated hereby
and thereby.  Except as otherwise provided in this Agreement, each party will
pay the fees and expenses of its own advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents.  Company acknowledges and agrees that Purchaser’s counsel solely
represents Purchaser, and does not represent Company or its interests in
connection with the Transaction Documents or the transactions contemplated
thereby.  Company will pay all stamp and other taxes and duties levied in
connection with the sale of the Shares, if any.

F.

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement will not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

G.

Replacement of Certificates.  If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, Company will issue or cause to
be issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Company of such loss, theft
or destruction and customary and reasonable indemnity, if requested.  The
applicants for a new certificate or instrument under such circumstances will
also pay any reasonable third-party costs associated with the issuance of such
replacement certificates.

H.

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents will be governed by and
construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law that would require or
permit the application of the laws of any other jurisdiction.  The parties
hereby waive all rights to a trial by jury.  If either party will commence an
action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding will be reimbursed by the
other party for its reasonable attorneys’ fees and other costs and expenses
reasonably incurred in connection with the investigation, preparation and
prosecution of such action or proceeding.

I.

Arbitration.  Any dispute, controversy, claim or action of any kind arising out
of or relating to this Agreement, or in any way involving Company and Purchaser
or their respective Affiliates, will be resolved by final and binding
arbitration before a retired judge at JAMS (www.jamsadr.com), or its successor,
in Santa Monica, California, pursuant to its most Streamlined Arbitration Rules
and Procedures and the Final Offer (or Baseball) Arbitration Option.  Any
interim or final award may be entered and enforced by any court of competent
jurisdiction.  The final award will include the prevailing party’s reasonable
arbitration, expert witness and attorney fees, costs and expenses.

J.

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of Purchaser and Company
will be entitled to specific performance under the Transaction Documents, and
injunctive relief to prevent any actual or threatened breach under the
Transaction Documents, to the full extent permitted under federal and state
securities laws.

K.

Payment Set Aside.  To the extent that Company makes a payment or payments to
Purchaser pursuant to any Transaction Document or Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to Company, a
trustee, receiver or any other person under any law, including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action, then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied will be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

L.

Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and will not be deemed to limit or affect any of the
provisions hereof





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
12




--------------------------------------------------------------------------------




M.

Time of the Essence.  Time is of the essence with respect to all provisions of
this Agreement that specify a time for performance.

N.

Survival.  The representations and warranties contained herein will survive each
Closing and the delivery of the Shares until all Preferred Shares issued to
Purchaser or any Affiliate have been converted or redeemed.

O.

Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.

P.

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together will be considered one and the same agreement and will
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by portable document
format, facsimile or electronic transmission, such signature will create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such signature page were an
original thereof.

Q.

Entire Agreement.  This Agreement, together with the Exhibits hereto which are
incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement.  No party, representative, attorney or agent has
relied upon any collateral contract, agreement, assurance, promise,
understanding or representation not expressly set forth hereinabove.  The
parties hereby expressly waive all rights and remedies, at law and in equity,
directly or indirectly arising out of or relating to, or which may arise as a
result of, any Person’s reliance on any such assurance.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
13




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the Execution Date.




Company:




POSITIVEID CORPORATION,

a Delaware corporation




By:

/s/ William J. Caragol

Name:

William J. Caragol

Title:

President







Purchaser:




IRONRIDGE GLOBAL III, LLC,

a Delaware limited liability company




By:

/s/ Richard H. Kreger

Name:

Richard H. Kreger

Title:

Managing Director











[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                             




--------------------------------------------------------------------------------







Exhibit 1

Glossary of Defined Terms

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

“Action” has the meaning set forth in Section IV.A.4.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.  

“Agreement” means this Preferred Stock Purchase Agreement.

“Announcement Date” has the meaning set forth in Section II.C.1.

“Bloomberg” means Bloomberg Financial Markets, or its successor performing
similar functions.

“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Delaware, in the form attached hereto as
Exhibit 2.

 “Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, as reported by Bloomberg, or, if
the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m. Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last closing bid price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).  If the Closing Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Price of such security on such date will be the fair market value as
reasonably determined by Purchaser.  All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

“Commission” means the U.S. Securities and Exchange Commission.

“Commitment Closing” has the meaning set forth in Section II.B.1.

“Common Shares” includes the Shares of Common Stock issuable upon conversion of
the Preferred Shares.

 “Common Stock” means the common stock, par value $0.01 per share, of Company
and any replacement or substitute thereof, or any share capital into which such
Common Stock will have been changed or any share capital resulting from a
reclassification of such Common Stock.

“Company” means PositiveID Corporation,  a Delaware corporation.

“Delisting Event” means any time during the term of this Agreement, that the
Common Stock is not listed for and actively trading on a Trading Market, or is
suspended or delisted with respect to the trading of shares of the Common Stock
on a Trading Market.

“Disclosure Schedules” means the disclosure schedules of Company delivered
concurrently herewith, attached hereto, and incorporated herein by reference.
 The Disclosure Schedules will contain no material non-public information.




“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

“DWAC Shares” means all Shares or other shares of Common Stock issued or
issuable to Purchaser or any Affiliate, successor or assign of Purchaser
pursuant to any of the Transaction Documents, all of which will be (a) issued in
electronic form, (b) freely tradable and without restriction on resale, and (c)
timely credited by Company to the specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function, in accordance with irrevocable instructions issued to and
countersigned by the Transfer Agent, in the form attached hereto as Exhibit 3.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
14




--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

“Execution Date” has the meaning set forth in the first paragraph of the
Agreement.

“Fundamental Transaction” means and will be deemed to have occurred at such time
upon any of the following events:

A.

A consolidation, merger or other business combination or event or transaction
following which the holders of Common Stock immediately preceding such
consolidation, merger, combination or event either (a) no longer hold a majority
of the shares of Common Stock or (b) no longer have the ability to elect a
majority of the board of directors of Company;

B.

The sale or transfer of all or substantially all of Company’s assets, other than
in the ordinary course of business; or

C.

A purchase, tender or exchange offer made to the holders of the outstanding
shares of Common Stock .

“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company ’ s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $100,000 due under leases required to
be capitalized in accordance with GAAP.  

“Intellectual Property Rights” has the meaning set forth in Section IV.B.10.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, (b) the
results of operations, assets, business, prospects or financial condition of
Company and the Subsidiaries, taken as a whole, or (c) a Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

“Material Permits” has the meaning set forth in Section IV.B.8.

“Notice” has the meaning set forth in Section C.1.

“Notice Date” means the Trading Date on which the Notice is delivered by fax or
electronic mail, with confirming copy by overnight carrier, and received by
Purchaser prior to 8:30 a.m. Eastern time.  A Notice delivered after 8:30 a.m.
Eastern time on any Trading Day, or at any time on a non-Trading Day, will be
deemed delivered on the next Trading Day.

 “Officer’s Closing Certificate” means a certificate in customary form
reasonably acceptable to Purchaser, executed by an authorized officer of
Company, the form of which is attached as Exhibit 5.

“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit 4 to be delivered in connection with the Commitment Closing
and each Purchase Closing.

 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.

“Preferred Shares” means shares of Series F Preferred Stock, par value $0.01 per
share, of Company provided for in the Certificate of Designations, to be issued
to Purchaser pursuant to this Agreement.

 “Public Reports” includes all reports required to be filed by Company under the
Act or the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the Execution Date and thereafter.

“Purchase Amount” has the meaning set forth in Section II.A.1.

“Purchaser” means Ironridge Global III, LLC, a Delaware limited liability
company.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
15




--------------------------------------------------------------------------------




“Required Approval” means any approval of the Trading Market or Company’s
stockholders required to be obtained by Company prior to issuing the Shares
pursuant to any applicable rules of the Trading Market.

“Secretary’s Certificate” means a certificate, the form of which is attached as
Exhibit 6, signed by the secretary of Company.

“Shares” include the Preferred Shares and the Common Shares.

“Share Price” means the Closing Price of the Common Stock on the Trading Day
immediately preceding the Announcement Date.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
of the Exchange Act.

“Subsidiary” means any Person Company owns or controls, or in which Company,
directly or indirectly, owns a majority of the capital stock or similar interest
that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

“Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock, but does not include the Pink Sheets inter-dealer
electronic quotation and trading system.

“Transaction Documents” means this Agreement, the other agreements and documents
referenced herein, and the exhibits, schedules and appendices hereto and
thereto.

“Transfer Agent” means Registrar & Transfer Company, or any successor transfer
agent for the Common Stock.








[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
16




--------------------------------------------------------------------------------







Exhibit 2

Form of Certificate of Designations







POSITIVEID CORPORATION







CERTIFICATE OF DESIGNATIONS OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES F PREFERRED STOCK







The undersigned, Scott R. Silverman and William J. Caragol, here by certify
that:

1)

They are the Chief Executive Officer and Chief Financial Officer, respectively,
of PositiveID Corporation, a Delaware corporation (the “Corporation”).

2)

The Corporation is authorized to issue 5,000,000 shares of preferred stock, of
which 1,600 shares have been previously designated as Series B Preferred Stock
of which none are currently issued and outstanding, 400 shares have been
previously designated as Series C Preferred Stock of which 140 shares are
currently issued and outstanding, 2,500 shares have been previously designated
as Series D Preferred Stock of which none are currently issued and outstanding,
and 6,000 shares of have been previously designated as Series E Preferred Stock
of which none are currently issued and outstanding.

3)

The following resolutions were duly adopted by the Board of Directors:

WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 5,000,000
shares, $0.001 par value per share (the “Preferred Stock”), issuable from time
to time in one or more series;

WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any Series and the
designation thereof, of any of them;

WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid and as set forth in this Certificate of
Designations of Preferences, Rights and Limitations of Series F Preferred Stock,
to designate the rights, preferences, restrictions and other matters relating to
the Series F Preferred Stock, which will consist of up to 2,500 shares of the
Preferred Stock which the Corporation has the authority to issue, as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:

I.

Terms of Preferred Stock.

A.

Designation, Amount and Par Value.  The series of Preferred Stock will be
designated as the Corporation’s Series F Preferred Stock (the “Series F
Preferred Stock”) and the number of shares so designated will be 2,500, which
will not be subject to increase without any consent of the holders of the Series
F Preferred Stock (each a “Holder” and collectively, the “Holders”) that may be
required by applicable law.  Each share of Series F Preferred Stock will have a
par value of $0.001 per share.

B.

Ranking and Voting.  

1.

Ranking.  The Series F Preferred Stock will, with respect to dividend rights and
rights upon liquidation, winding-up or dissolution, rank: (a) senior with
respect to dividends and pari passu in right of liquidation with the
Corporation’s common stock, par value $0.01 per share (“ Common Stock ”); (b)
junior in right of dividends and liquidation with respect to the Series C
Preferred Stock; and (c) junior to all existing and future indebtedness of the
Corporation.  

2.

Voting.  Except as required by applicable law or as set forth herein, the
holders of shares of Series F Preferred Stock will have no right to vote on any
matters, questions or proceedings of this Corporation including, without
limitation, the election of directors.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
1




--------------------------------------------------------------------------------




C.

Dividends and Other Distributions.  Commencing on the date of the issuance of
any such shares of Series F Preferred Stock (each respectively an “Issuance
Date”), Holders of Series F Preferred Stock will be entitled to receive
dividends on each outstanding share of Series F Preferred Stock (“Dividends”),
which will accrue in shares of Series F Preferred Stock at a rate equal to 7.65%
per annum from the Issuance Date.  Accrued Dividends will be payable upon
redemption of the Series F Preferred Stock in accordance with Section I.F.

1.

Any calculation of the amount of such Dividends payable pursuant to the
provisions of this Section I.C. will be made based on a 365-day year and on the
number of days actually elapsed during the applicable calendar quarter,
compounded annually.

2.

So long as any shares of Series F Preferred Stock are outstanding, no dividends
or other distributions will be paid, declared or set apart with respect to any
Common Stock.  The Common Stock will not be redeemed while the Series F
Preferred Stock is outstanding.

D.

Protective Provision.  So long as any shares of Series F Preferred Stock are
outstanding, the Corporation will not, without the affirmative approval of the
Holders of a majority of the shares of the Series F Preferred Stock then
outstanding (voting as a class), (i) alter or change adversely the powers,
preferences or rights given to the Series F Preferred Stock or alter or amend
this Certificate of Designations, (ii) authorize or create any class of stock
ranking as to distribution of dividends senior to the Series F Preferred Stock,
(iii) amend its certificate of incorporation or other charter documents in
breach of any of the provisions hereof, (iv) increase the authorized number of
shares of Series F Preferred Stock, (v) liquidate, dissolve or wind-up the
business and affairs of the Corporation, or effect any Deemed Liquidation Event
(as defined below), or (vi) enter into any agreement with respect to the
foregoing.

1.

A “ Deemed Liquidation Event ” will mean:  (a) a merger or consolidation in
which the Corporation is a constituent party or a subsidiary of the Corporation
is a constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (b) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole,  or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.

2.

The Corporation will not have the power to effect a Deemed Liquidation Event
referred to in Section I.D.1 unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation will be allocated among the holders of
capital stock of the Corporation in accordance with Section I.E .

E.

Liquidation.

1.

Upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, after payment or provision for payment of debts and
other liabilities of the Corporation, pari passu with any distribution or
payment made to the holders of Common Stock by reason of their ownership
thereof, the Holders of Series F Preferred Stock will be entitled to be paid out
of the assets of the Corporation available for distribution to its stockholders
an amount with respect to each share of Series F Preferred Stock equal to
$1,000.00 (the “Original Series F Issue Price”), plus any accrued but unpaid
Dividends thereon (collectively, the “Series F Liquidation Value”).  If, upon
any liquidation, dissolution or winding up of the Corporation, whether voluntary
or involuntary, the amounts payable with respect to the shares of Series F
Preferred Stock are not paid in full, the holders of shares of Series F
Preferred Stock will share equally and ratably with the holders of shares of
Common Stock in any distribution of assets of the Corporation in proportion to
the liquidation preference and an amount equal to all accumulated and unpaid
Dividends, if any, to which each such holder is entitled

2.

If, upon any liquidation, dissolution or winding up of the Corporation, the
assets of the Corporation will be insufficient to make payment in full to all
Holders, then such assets will be distributed among the Holders at the time
outstanding, ratably in proportion to the full amounts to which they would
otherwise be respectively entitled.

F.

Redemption.

1.

Corporation’s Redemption Option.  Upon or after the seventh anniversary of the
initial Issuance Date, the Corporation will have the right, at the Corporation’s
option, to redeem all or a portion of the shares of Series F Preferred Stock, at
a price per share equal to 100% of the Series F Liquidation Value (the
“Corporation Redemption Price”).

[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
2




--------------------------------------------------------------------------------




2.

Early Redemption.  Prior to redemption pursuant to Section I.F.1 hereof, the
Corporation will have the right, at the Corporation’s option, to redeem all or a
portion of the shares of Series F Preferred Stock at any time or times after
(but not on or before) the six-month anniversary of the issuance date of such
Series F Preferred Stock, at a price per share (the “Early Redemption Price”)
equal to:  (a) 149.99% of the Series F Liquidation Value if redeemed prior to
the first anniversary of the initial Issuance Date, (b) 141.6% of the Series F
Liquidation Value if redeemed on or after the first anniversary but prior to the
second anniversary of the initial Issuance Date, (c) 133.6% of the Series F
Liquidation Value if redeemed on or after the second anniversary but prior to
the third anniversary of the initial Issuance Date, (d) 126.1% of the Series F
Liquidation Value if redeemed on or after the third anniversary but prior to the
fourth anniversary of the initial Issuance Date;  (e) 119.0% of the Series F
Liquidation Value if redeemed on or after the fourth anniversary but prior to
the fifth anniversary of the initial Issuance Date; (f) 112.3% of the Series F
Liquidation Value if redeemed on or after the fifth anniversary but prior to the
sixth anniversary of the initial Issuance Date; (g) 106.0% of the Series F
Liquidation Value if redeemed on or after the sixth anniversary but prior to the
seventh anniversary of the initial Issuance Date.

3.

Mandatory Redemption.  If the Corporation determines to liquidate, dissolve or
wind-up its business and affairs, or effect any Deemed Liquidation Event, the
Corporation will redeem the Series F Preferred Stock at the applicable Early
Redemption Price set forth in Section I.F.2.   

4.

Mechanics of Redemption.  If the Corporation elects to redeem any of the Holders
’ Series F Preferred Stock then outstanding, it will deliver written notice
thereof via facsimile and overnight courier (“Notice of Redemption at Option of
Corporation”) to each Holder, which Notice of Redemption at Option of
Corporation will indicate (a) the number of shares of Series F Preferred Stock
that the Corporation is electing to redeem and (b) the applicable Early
Redemption Price or Corporation Redemption Price.

5.

Payment of Redemption Price.  Upon receipt by any Holder of a Notice of
Redemption at Option of Corporation, such Holder will promptly submit to the
Corporation such Holder’s Series F Preferred Stock certificates.  Upon receipt
of such Holder’s Series F Preferred Stock certificates, the Corporation will pay
the Corporation Redemption Price (plus the premium for early redemption pursuant
to Section I.F.2 if applicable calculated by subtracting the Corporation
Redemption Price from the Early Redemption Price), to such Holder, at the
Corporation’s sole option either (a) in cash, or (b) by offset against any
outstanding note payable to the Corporation from Holder, or any affiliate of
Holder, that was issued by Holder or any of its affiliates in connection with
the purchase of Common Stock.

G.

Conversion.

1.

Mechanics of Conversion.

a.

Subject to the terms and conditions hereof, one or more of the Series F
Preferred Stock may be converted into shares of Common Stock, at any time or
times after (but not on or before) the six-month anniversary of the issuance
date of such Series F Preferred Stock, at the option of Holder or the
Corporation, by (i) if at the option of Holder, delivery of a written notice to
the Corporation (the “Holder Conversion Notice”), of the Holder’s election to
convert the Series F Preferred Stock, or (ii) if at the option of the
Corporation, delivery of a written notice to Holder (the “Corporation Conversion
Notice” and, with the Holder Conversion Notice, each a “Conversion Notice”), of
the Corporation’s election to convert the Series F Preferred Stock.  On the same
Trading Day on which the Corporation has received the Holder Conversion Notice
or issued the Corporation Conversion Notice (as the case may be) by 11:59 a.m.
Eastern time, or the following Trading Day if received after such time or on a
non-Trading Day, the Corporation shall transmit by facsimile or electronic mail
an acknowledgment of confirmation of receipt of the Holder Conversion Notice or
issuance of the Corporation Conversion Notice to the Holder and the
Corporation’s transfer agent (the “Transfer Agent”) and shall authorize the
credit by the Transfer Agent of such aggregate number of Conversion Shares to
which the Holder is entitled pursuant to such Conversion Notice to Holder’s or
its designee’s balance account with The Depository Trust Corporation (DTC) Fast
Automated Securities Transfer (FAST) Program, through its Deposit/Withdrawal at
Custodian (DWAC) system, time being of the essence.

b.

No fractional shares of Common Stock are to be issued upon conversion of Series
F Preferred Stock, but rather the Corporation shall issue to Holder scrip or
warrants in registered form (certificated or uncertificated) which shall entitle
Holder to receive a full share upon the surrender of such scrip or warrants
aggregating a full share.

c.

The Holder shall not be required to deliver the original certificates for the
Series F Preferred Stock in order to effect a conversion hereunder.

d.

The Corporation shall pay any and all taxes which may be payable with respect to
the issuance and delivery of Conversion Shares to Holder.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
3




--------------------------------------------------------------------------------




2.

Holder Conversion.  In the event of a conversion of any Series F Preferred Stock
pursuant to an Holder Conversion Notice, the Corporation shall issue to the
Holder of such Series F Preferred Stock a number of Conversion Shares equal to
(a) the Corporation Redemption Price multiplied by (b) the number of such Series
F Preferred Stock subject to the Holder Conversion Notice divided by (c) the
Conversion Price with respect to such Series F Preferred Stock.

3.

Corporation Conversion.  

a.

In the event that the Closing Price of the Common Stock exceeds 150% of the
Conversion Price with respect to a Series F Preferred Stock for any 20
consecutive Trading Days, upon a conversion of any Series F Preferred Stock
pursuant to a Corporation Conversion Notice, the Corporation shall issue to the
Holder of such Series F Preferred Stock a number of Conversion Shares equal to
(i) the Early Redemption Price multiplied by (ii) the number of such Series F
Preferred Stock subject to the Corporation Conversion Notice divided by (iii)
the Conversion Price with respect to such Series F Preferred Stock.

b.

In the event that the Closing Price of the Common Stock is less than 150% of the
Conversion Price with respect to a Series F Preferred Stock and the Corporation
elects to effectuate a conversion of any Series F Preferred Stock pursuant to a
Corporation Conversion Notice, the Corporation shall issue to the Holder of such
Series F Preferred Stock upon such Corporation Conversion Notice, an initial
number of Conversion Shares equal to 130% of (i) the Early Redemption Price
multiplied by (ii) the number of such Series F Preferred Stock subject to the
Corporation Conversion Notice divided by (iii) the lower of (A) the Conversion
Price with respect to such Series F Preferred Stock and (B) 100% of the Closing
Price of a share of Common Stock on the Trading Day immediately preceding the
date of the Corporate Conversion Notice.

c.

After 20 Trading Days, the Holder of such Series F Preferred Stock shall return
or the Corporation shall issue a number of Conversion Shares such that the total
number of Conversion Shares under that respective Corporation Conversion Notice
equals (i) the Early Redemption Price multiplied by (ii) the number of such
Series F Preferred Stock subject to the Corporation Conversion Notice divided by
(iii) the lower of (A) the Conversion Price with respect to such Series F
Preferred Stock and (B) 85% of the average of the daily VWAPs of the Common
Stock, as reported by Bloomberg, for the 20 Trading Days following Holder’s
receipt of the Corporation Conversion Notice; provided, however, that if the
trading price of the Common Stock during any one or more of the 20 Trading Days
following Holder’s receipt of the Corporation Conversion Notice falls below 70%
of the Closing Price on the day prior to the Corporation Conversion Notice, the
Holder will return to the Corporation any remaining Conversion Shares delivered
under Section 3(b) and the pro rata amount of that Corporation Conversion Notice
will be deemed canceled.

4.

Stock Splits.  If the Corporation at any time on or after the date of issuance
of any Preferred Stock subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Conversion Shares will be proportionately increased. If the
Corporation at any time on or after such issuance date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased and the
number of Conversion Shares will be proportionately decreased. Any adjustment
under this Section 4.c shall become effective at the close of business on the
date the subdivision or combination becomes effective.

5.

Rights.  In addition to any adjustments pursuant to Section I.G.4, if at any
time the Corporation grants, issues or sells any options, convertible securities
or rights to purchase stock, warrants, securities or other property pro rata to
the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then Holder will be entitled to acquire, upon the terms applicable to
such Purchase Rights, the aggregate Purchase Rights which Holder could have
acquired if Holder had held the number of shares of Common Stock acquirable upon
conversion of all Preferred Stock held by Holder immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.

6.

Definitions.  For purposes of this Section I.G, the following terms shall have
the following meanings:

a.

“Announcement Date” with respect to a share of Series F Preferred Stock shall
mean the Announcement Date established for the issuance of such Series F
Preferred Stock under the Preferred Stock Purchase Agreement pursuant to which
such Series F Preferred Stock was issued to the Holder thereof.

b.

 “Conversion Price” means a price per share of Common Stock equal to the higher
of (i) $0.50 per share of Common Stock, or (ii) 130% of the Closing Price of a
share of Common Stock on the Trading Day immediately preceding the date of the
applicable Announcement Date, subject to adjustment as otherwise provided
herein.

c.

“Conversion Shares” means shares of Common Stock issuable upon conversion of
Series F Preferred Stock.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
4




--------------------------------------------------------------------------------




d.

“Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, as reported by Bloomberg, or, if
the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last closing bid price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).  If the Closing Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing  Price of such security on such date shall be the fair market value
as mutually determined by the Corporation and the holder.

e.

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(i) scheduled to trade for less than 5 hours, or (ii) suspended from trading.

f.

“Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock, but does not include the Pink Sheets inter-dealer
electronic quotation and trading system.

g.

“VWAP” means, for any Trading Day, the volume-weighted average price, calculated
by dividing the aggregate value of Common Stock traded on the Trading Market
during regular hours (price per share multiplied by number of shares traded) by
the total volume (number of shares) of Common Stock traded on the Trading Market
for such Trading Day.

7.

Conversion Limitation.  

a.

Notwithstanding any other provision, at no time may the Corporation or Holder
deliver a Conversion Notice if the number of Conversion Shares to be received
pursuant to such Conversion Notice, aggregated with all other shares of Common
Stock then beneficially (or deemed beneficially) owned by Holder, would result
in Holder owning, on the date of delivery of the Conversion Notice, more than
9.99% of all Common Stock outstanding as determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
 In addition, as of any date, the aggregate number of shares of Common Stock
into which the Preferred Stock are convertible within 61 days, together with all
other shares of Common Stock then beneficially (or deemed beneficially) owned
(as determined pursuant to Rule 13d-3 under the Exchange Act) by Holder and its
affiliates (as such term is defined in Rule 12b-2 under the Exchange Act), shall
not exceed 9.99% of the total outstanding shares of Common Stock as of such
date.

b.

Until Stockholder Approval (as defined below) is obtained, or the Holder obtains
an opinion of counsel reasonably satisfactory to the Corporation and its counsel
that such approval is not required, both the Holder and the Corporation shall be
prohibited from delivering a Conversion Notice if, as a result of such exercise,
the aggregate number of Conversion Shares issued hereunder, when aggregated with
any shares of Common Stock issued to Holder or any affiliate of Holder under any
other agreements or arrangements between the Corporation and the Holder or any
applicable affiliate of the Holder, such aggregate number would, under Nasdaq
Marketplace rules (or the rules of any other exchange where the shares of Common
Stock are listed), exceed the Cap Amount (as defined below). If delivery of a
Conversion Notice is prohibited by the preceding sentence because the Cap Amount
would be exceeded, the Corporation shall, upon the written request of the
Holder, hold a meeting of its stockholders within sixty (60) days following such
request, and use its best efforts to obtain the approval of its stockholders for
the transactions described herein (“Stockholder Approval”). For purposes hereof,
“Cap Amount” means 19.99% of the Common Stock outstanding on the date hereof.

H.

Transferability. The Series F Preferred Stock may only be sold, transferred,
assigned, pledged or otherwise disposed of (“Transfer”) in accordance with state
and federal securities laws.  The Corporation will keep at its principal office,
or at the offices of the transfer agent, a register of the Series F Preferred
Stock.  Upon the surrender of any certificate representing Series F Preferred
Stock at such place, the Corporation, at the request of the record Holder of
such certificate, will execute and deliver (at the Corporation ’s expense) a new
certificate or certificates in exchange therefor representing in the aggregate
the number of shares represented by the surrendered certificate.  Each such new
certificate will be registered in such name and will represent such number of
shares as is requested by the Holder of the surrendered certificate and will be
substantially identical in form to the surrendered certificate.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
5




--------------------------------------------------------------------------------




II.

Miscellaneous.

A.

Notices.  Any and all notices to the Corporation will be addressed to the
Corporation ’ s President or Chief Executive Officer at the Corporation ’s
principal place of business on file with the Secretary of State of the State of
Delaware.  Any and all notices or other communications or deliveries to be
provided by the Corporation to any Holder hereunder will be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Corporation, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder will be deemed given and effective on the earliest of (1) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section II.A prior to 5:30 p.m.
Eastern time, (2) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this section later than 5:30 p.m. but prior to 11:59 p.m. Eastern
time on such date, (3) the second business day following the date of mailing, if
sent by nationally recognized overnight courier service, or (4) upon actual
receipt by the party to whom such notice is required to be given.

B.

Lost or Mutilated Preferred Stock Certificate.  Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder will be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series F Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the Holder is a
financial institution or other institutional investor its own agreement will be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation will, at its expense, execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares of such class represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.

C.

Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and will not be deemed to
limit or affect any of the provisions hereof.

RESOLVED, FURTHER, that the chairman, chief executive officer, president or any
vice-president, and the secretary or any assistant secretary, of the Corporation
be and they hereby are authorized and directed to prepare and file a Designation
of Preferences, Rights and Limitations of Series F Preferred Stock in accordance
with the foregoing resolution and the provisions of Delaware law.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Certificate this _____
day of July 2011.










Signed:

 

Name:

Scott R. Silverman

Title:

Chief Executive Officer







Signed:

 

Name:

William J. Caragol

Title:

President & Chief Financial Officer











[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
7




--------------------------------------------------------------------------------







Exhibit 3




Form of Transfer Agent Instructions

[Letterhead of PositiveID Corporation]




July 27, 2011




Registrar & Transfer Company

10 Commerce Drive
Cranford, NJ 07016




Re:

PositiveID Corporation




Ladies and Gentlemen:




In accordance with the Preferred Stock Purchase Agreement (“Agreement”), dated
July 27, 2011, by and between PositiveID Corporation, a Delaware corporation
(“Company”), and Ironridge Global III, LLC, a Delaware limited liability company
(“Purchaser”), pursuant to which Company may issue and deliver shares (“Shares”)
of Company’s common stock, par value $0.01 per share (“Common Stock”) upon
conversion of shares of Series F Preferred Stock, this will serve as our
irrevocable authorization and direction to you (provided that you are the
transfer agent of Company at such time), in the event the Company or the
Purchaser issues a Conversion Notice to issue the Shares.  Capitalized terms
used herein without definition will have the respective meanings ascribed to
them in the Agreement.




Upon your receipt of a copy of the Notice executed by the Company, you will use
your best efforts to, within one (1) Trading Day following the date of receipt
of the Conversion Notice, (a) issue and surrender to a common carrier for
overnight delivery to the address as specified in the notice of exercise a
certificate, registered in the name of the Purchaser or its designee, for the
number of Shares to which the Purchaser is entitled upon conversion of as set
forth in the notice, or (b) provided you are participating in The Depository
Trust Company (DTC) Fast Automated Securities Transfer (FAST) Program, upon the
request of the Purchaser, credit such aggregate number of Shares to which the
Purchaser is entitled to the Purchaser’s or its designee’s balance account with
DTC through its Deposit Withdrawal At Custodian (DWAC) system provided the
Purchaser causes its bank or broker to initiate the DWAC transaction.   




Company hereby confirms that the Shares should not be subject to any
stop-transfer restrictions and will otherwise be freely transferable on the
books and records of Company.  If the Shares are certificated, the certificates
will not bear any legend restricting transfer of the shares represented thereby.




Company hereby confirms that no instructions other than as contemplated herein
will be given to you by Company with respect to the Shares. Company hereby
agrees that it will not replace you as Company’s transfer agent, until such time
as Company provides written notice to you and Purchaser that a suitable
replacement has agreed to serve as transfer agent and to be bound by the terms
and conditions of this letter agreement regarding Irrevocable Transfer Agent
Instructions (this “Agreement”).




Company and you hereby acknowledge and confirm that complying with the terms of
this Agreement does not and will not prohibit you from satisfying any and all
fiduciary responsibilities and duties you may owe to Company.  




Company must keep its bill current with you – if Company is not current and is
on suspension, the Purchaser will have the right to pay Company’s outstanding
bill, in order for you to act upon this Agreement. If the outstanding bill is
not paid by Company or the Purchaser, you have no further obligation under this
Agreement.




IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.




POSITIVEID CORPORATION




 

By:

 

 

Name:

 

 

Title:

 

















--------------------------------------------------------------------------------







Exhibit 4




Form of Legal Opinion







We are counsel to PositiveID Corporation, a Delaware corporation (“Company”), in
connection with the sale and issuance of shares (“ Preferred Shares ”) of
Company’s Series F Preferred Stock, par value $0.001 per share (“Preferred
Stock”), convertible into shares (“Common Shares”) of Company’s common stock,
par value $0.01 per share (“Common Stock”) to Ironridge Global III, LLC, a
Delaware limited liability company (“Purchaser”), (the Preferred Shares and
Common Shares, collectively, “Shares”) pursuant to the terms of the Preferred
Stock Purchase Agreement dated as of July 27, 2011 (“Agreement”, and
collectively with all documents and agreements related to or arising from the
Agreement, the “Transaction Documents”), by and between Company and Purchaser.
 Capitalized terms not otherwise defined herein have the meanings set forth in
the Transaction Documents.

We are of the opinion that, as of the date hereof:

1.

Company is a corporation validly existing and in good standing under the laws of
the State of Delaware.

2.

The Shares are duly authorized and, when issued in accordance with the terms and
conditions of the Agreement will be, legally and validly issued, fully paid and
non-assessable.  The issuance of the Shares will not be subject to any statutory
or, to our knowledge, contractual preemptive rights of any stockholder of
Company.

3.

Company has the corporate power and authority to (a) execute, deliver and
perform all of its obligations under the Agreement and the Transaction
Documents, and (b) issue, sell and deliver the Shares.

4.

The execution, delivery and performance of the Agreement and the Transaction
Documents have been duly authorized by all necessary corporate action on the
part of Company, and have been duly executed and delivered by Company.

5.

Upon execution and delivery of the Agreement, the Agreement will constitute the
legal, valid and binding obligation of Company, enforceable against Company in
accordance with its terms.

6.

The execution and delivery of the Transaction Documents by Company does not, and
Company’s performance of its obligations thereunder will not (a) violate the
Second Amended and Restated Certificate of Incorporation or the Amended and
Restated By-Laws of Company, as in effect on the date hereof, (b) violate in any
material respect any federal or state law, rule or regulation, or judgment,
order or decree of any state or federal court or governmental or administrative
authority, in each case that, to our knowledge, is applicable to Company or its
properties or assets and which could have a material adverse effect on Company’s
business, properties, assets, financial condition or results of operations or
prevent the performance by Company of any material obligation under the
Agreement, or (c) to our knowledge, require the authorization, consent, approval
of or other action of, notice to or filing or qualification with, any state or
federal governmental authority, except (i) as have been, or will be prior to the
Closing, duly obtained or made, or (ii) to the extent failure to be so obtained
or made would not have a material adverse effect on Company or its ability to
consummate the transactions contemplated under the Agreement.

7.

To our knowledge, there is no claim, action, suit, proceeding, arbitration,
investigation or inquiry, pending or threatened, before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against Company that challenges the validity or enforceability of, or
seeks to enjoin the performance of, the Agreement.

8.

Company is not, and immediately after the consummation of the transactions
contemplated by the Agreement will not be, an investment company within the
meaning of Investment Company Act of 1940, as amended.














--------------------------------------------------------------------------------







Exhibit 5

Form of Officer’s Closing Certificate

POSITIVEID CORPORATION

[Closing Date]

The undersigned hereby certifies that:

The undersigned is the duly appointed [__________] of PositiveID Corporation, a
Delaware corporation (“Company”).

This Officer’s Closing Certificate (“Certificate”) is being delivered to
Ironridge Global III, LLC, a Delaware limited liability company (“Purchaser”),
by Company, to fulfill the requirement under the Preferred Stock Purchase
Agreement, dated as of July 27, 2011, between Purchaser and Company
(“Agreement”).  Terms used and not defined in this Certificate have the meanings
set forth in the Agreement.

The representations and warranties of Company set forth in the Agreement are
true and correct in all material respects as if made on the above date (except
for any representations and warranties that are expressly made as of a
particular date, in which case such representations and warranties will be true
and correct as of such particular date), and no default has occurred under the
Agreement, or any other agreement with Purchaser or any Affiliate of Purchaser.

Company is not, and will not be as a result of the applicable Closing, in
default of the Agreement, any other agreement with Purchaser or any Affiliate of
Purchaser.

All of the conditions to the Closing required to be satisfied by Company prior
to such Closing have been satisfied in their entirety.







IN WITNESS WHEREOF, the undersigned has executed this Officer’s Closing
Certificate as of the date set forth above.







Signed:

 

Name:

 

Title:

 

















--------------------------------------------------------------------------------







Exhibit 6

Form of Secretary’s Certificate

[Closing Date]

The undersigned hereby certifies that:

The undersigned is the duly appointed Secretary of PositiveID Corporation, a
Delaware corporation (the “Company”).

This Secretary’s Certificate (“Certificate”) is being delivered to Ironridge
Global III, LLC, a Delaware limited liability company (“Purchaser”), by Company,
to fulfill the requirement under the Preferred Stock Purchase Agreement, dated
as of July 27, 2011, between Purchaser and Company (“Agreement”).  Terms used
and not defined in this Certificate have the meanings set forth in the
Agreement.

Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Execution Date.

Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Execution Date.

Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby.  Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.




IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth above.







Signed:

 

Name:

 

Title:

 












